*635MEMORANDUM **
Jerry D. Wilke appeals pro se from the district court’s judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging defendants violated his civil rights during various interactions with his business. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Fink v. Shedler, 192 F.3d 911, 913-14 (9th Cir.1999) (application of statute of limitations); Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004) (summary judgment). We affirm.
The district court properly dismissed as time-barred Wilke’s claims based on events that occurred before August 9, 2002. See Or.Rev.Stat. § 12.110(1); Cooper v. City of Ashland, 871 F.2d 104, 105 (9th Cir.1989).
The district court properly granted summary judgment as to Wilke’s remaining claims against the City of Burns and Burns Police, because Wilke presented no evidence of an official policy or custom to violate Wilke’s constitutional rights. Monell v. Dep’t of Social Servs., 436 U.S. 658, 690-91, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).
Contrary to Wilke’s contentions, the judgment entered is not inconsistent with the decision announced by the district court in the hearing on defendants’ motions to dismiss and for summary judgment.
We will not entertain arguments Wilke raises for the first time on appeal. See United States v. Mondello, 927 F.2d 1463, 1468 (9th Cir.1991) (declining to consider argument raised for the first time on appeal).
Wilke’s remaining contentions lack merit.
Appellees’ motion to strike is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.